        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
                                              -X
        HASSAN MOHAMED ALISALEM,et al

                            Plaintiffs,                        19CV0363(SJ)
              V.



                                                                MEMORANDUM
                                                                AND ORDER


        MICHAEL R.POMPEO,Secretary of State, et al.,

                            Defendants.
                                             -X




              Plaintiffs are United States (''U.S.'') citizen children and U.S. citizen

        parents of children seeking U.S. passports and Consular Reports of Birth

        Abroad ("CRBA") at the U.S. Embassy in Djibouti ("Embassy Djibouti").

        Plaintiffs move for a preliminary injunction against Secretary of State

        Michael Pompeo, Ambassador Larry Edward Andre Jr., Section Chief Devin

        Kennington, Consular Officer Chapman Godbey, Consular Officer Ryan

        Nolan, Embassy Djibouti, and the Department of State (collectively "The

        Government" or "Defendants") seeking, inter alia, to enjoin Embassy

        Djibouti from restricting the right to counsel in passport and CRBA

        interviews. The Government moves to dismiss Plaintiffs' complaint for lack

        of jurisdiction and failure to state a claim. Because of significant overlap of



P^)49
        issues, both motions are addressed here. Based on the reasons stated below,

        the parties' submissions,and arguments made on the record, the motion for

        a preliminary injunction is DENIED and the motion to dismiss is GRANTED

        IN PART and DENIED IN PART.


               I.      RELEVANT BACKGROUND^


               The U.S. Embassy in Sana'a, Yemen ("Embassy Sana'a") suspended

        operations in February 2015 in response to escalating civil unrest and "the

        deteriorating security situation." Press Release, U.S. Department of State,

        Emergency         Message       for      U.S.     Citizens      (Feb.      8,     2015),

        https://ye.usembassy.gov/emergency-message-u-s-citizens-february-8-

        2015/,(last visited Oct. 10, 2019). The State Department warned that,"U.S.

        citizens in Yemen remain vulnerable to kidnappings and terrorist attacks."

        (Ml)Once Embassy Sana'a suspended operations,Yemen-based U.S.citizens

        were required to apply for passports and CRBAs at other embassies in the

        region. All Plaintiffs in this case applied for their respective documents at the

        next closest U.S. Embassy, which is located in Djibouti across the Bab al-

        Mandab Strait on the African continent.




        ^ Unless otherwise noted, all facts were drawn from the complaint(Dkt No.1), the parties'
        additional submissions, and testimony before the court.



P-049
                  After Plaintiffs requested passport and CRBA interviews at Embassy

            Djibouti, a notice was posted in November 2018(the''November Policy")on

            the Embassy website stating that attorneys were no longer permitted to

            attend interviews—a break from the typical procedure. Plaintiffs' interviews

            were scheduled but they chose not to attend in light of the November Policy.

            On January 17th, 2019, Plaintiffs brought suit in this Court and requested a

            preliminary injunction seeking inter alia, to enjoin Embassy Djibouti,"from

            denying U.S. citizens the right to legal representation during U.S. passport

            and/or CRBA interviews..."(Dkt. No.1,132.). On February 8,2019,the day

            the Government filed its opposition to the preliminary injunction, the

            Embassy rescinded its notice and replaced it with a new notice permitting

            attorney presence but severely circumscribing their roles (the "February

            Policy"). Plaintiffs continue to seek a preliminary injunction enjoining the

            government from enforcing either the November or February policy.

                         A. Passport and CRBA Procedures

                   At issue are the procedures in place for first-time passport applicants

            living abroad. (Docket Number ("Dkt. No.") 1, U 56.) State Department

            Deputy Assistant Secretary Karin King provided an affidavit describing

            these procedures and the justifications for them.(Dkt. No. 30-1.) First-time

            passport applicants living abroad must appear at a U.S.embassy or consulate
w



    P-049
        and submit to an interview to ''assess their credibility, verify their identity,

        and determine the reliability of the documents they submit by eliciting facts

        necessary to assess the citizenship claim." (I^ at f 7.) "While all first-time

        applicants for a U.S. passport are required to appear in person by law (22

        U.S.C. § 213) to submit their application and to take the requisite oath, a

        personal interview generally is not required domestically."(Id.l King stated

        that this is because, unlike international applicants, domestic applicants

        usually have "U.S.-issued identity and citizenship documents, which are

        presumptively valid absent fraud indicators." fld.l

               The State Department also issues CRBAs, a report documenting the

        birth of a citizen born abroad and serving as an official determination of the

        applicants U.S. citizenship. (Id at H 8-9.) CRBAs are issued when certain

        statutory requirements are met, including that one or both parents are U.S.

        citizens and that a U.S. citizen parent lived in the U.S.for a requisite amount

        of time prior to the birth.(Id at ^ 8.)Consular officers abroad are responsible

        for making these determinations through in-person interviews with

        applicants or parents of applicants.(Id at t 9.)

                      B. U.S. Embassy Sana'a

               The Plaintiffs allege that abuses from Embassy Sana'a, which closed

        down in 2015, have carried over to Embassy Djibouti under the supervision
                                               4


P-049
w



            of Consular Section Chief Kenrdngton.(Dkt. No.1,H 23.)Plaintiffs allege that

            at Embassy Sana'a. United States citizens would routinely have their

            passports   and    CRBAs       wrongfully   confiscated   without    proper

            documentation and would be detained for hours without food, water, or

            their required medication. (I^ at f 24-25.) Plaintiffs provide instances of

            illiterate and non-English speaking passport applicants that were provided

            forms that were in English that, in effect, were false confessions that

            renounced their right to citizenship.(Id at ^ 25-31.)

                  In October 2018, the Office of the Inspector General conducted a

            review of Embassy Sana'a after receiving a complaint(Dkt. No.1,^ 25); U.S.

            Dep't of State Office of Inspector General, Review of Allegation of Improper

            Passport     Seizures     at     Embassy       Sana'a,    Yemen      (2018),

            https://www.oversight.gov/sites/default/files/oig-reports/ESP-19-

            Ol.pdf. The review found that in confiscating passports,"the Department did

            not follow relevant standards," and that "[t]he Department also failed to

            comply with relevant standards when it ultimately revoked the passports in

            all but one of the cases OIG examined."(Id.)

                          C. U.S. Embassy Djibouti

                   In 2015, Embassy Djibouti began processing Yemini immigrant visa

            applications as well as passport and CRBA applications for children born in
                                                  5


    P-049
w



            Yemen to U.S. citizen parents.(Dkt. No. 30-1, ^ 3.) Plaintiffs state that from

            March 2015 to April 2018,the two Consular Affairs Section Chiefs that served

            in that time were ''dedicated to preserving the rights of U.S. citizen[s] and

            took great measures to ensure thatlaws were followed and U.S.citizens were

            protected."(Dkt. No. 1, H 33.) However,Plaintiffs claim that under the new

            leadership of Section Chief Kennington, reports of verbal abuse, false

            accusations of wrongdoing,and denials of interpreters began to surface.(I^

            at I 38.) The degrading behavior described by Plaintiffs was alleged to have

            been perpetrated by Defendants Godbey and Nolan specifically and

            supported by affidavits by nonparties.(1^ at ^ 39.)

                   Kennington took over as Section Chief in August 2018 and instituted

            a number of changes to "improve the efficiency and conduct of consular

            interviews." (Dkt. No.
                                 | 30-1, 8.) For at least three years prior to his

            appointment,     Kennington's     predecessors    accommodated       attorney

            participation in passport and CRBA interviews.(1^ at ^ 11.) However, on

            November 19,2018, Kennington posted a notice on the Embassy website that

            stated, "attorneys are not permitted to [be] present during their clients'

            passport/CRBA interviews." (Id at H 12.) Kennington also confirmed this

            policy directly to Plaintiffs' attorney, Julie Goldberg, by email. (Id)

            Kennington claims that attorney participation,"had often interfered with the
                                                  6

    P-040
      ability of consular officers to elicit the information they needed to adjudicate

      applications/' (Id. at 1[ 11.) Kennington found this problematic due to the

      "prevalence of fraudulent citizenship and visa applications" attributed to the

      "unreliability of vital records documents from Yemen." (Id. at ^ 3.) In

      response to this restriction of counsel. Plaintiffs chose to not attend their

      interviews and brought the instant action. Plaintiffs found the policy

      particularly concerning due to "numerous accounts from U.S. citizens and

      beneficiaries detailing racism and abuse from U.S. Embassy officials in

      Djibouti...since Defendant Devin Kennington...took over." (Dkt. No. 1, f

      54.)

             As stated supra. Defendants reversed course and issued a new policy

      allowing attorneys to attend interviews, seemingly in response to this

      lawsuit.(See Dkt. No. 40-4.) However, per the February Policy,"[ajttorneys

      may not engage in any form of legal argumentation before the consular

      officer," "object to or insist on the participation of an interpreter in the

      interview, to the qualification of any interpreter, or to the manner or

      substance of any translation," "object to a consular officer's question on any

      ground(including that the attorney regards the question to be inappropriate,

      irrelevant, or adversarial)," "summarize, correct, or attempt to clarify an

      applicant's response, or interrupt or interfere with an applicant's responses
                                             7

p^g
w



            to a consular officer's questions/' or "instruct the applicant not to answer a

            consular officer's questions," among other restrictions. (Id.')

                    II.     Procedural History and Preliminary Injunction Hearing

                    On February 12th,2019,this Court held a hearing on Plaintiff's motion

            for preliminary injunction, where Plaintiffs had witnesses testify as to their

            experiences at Embassy Djibouti, including: Yousof Alrobye, Saddam Ali

            Alradai, Houssein Ahmed,and Sami Munassar.2

                    Yousof Alrobye ("Alrobye") is a nonparty U.S. citizen that went to

            Embassy Djibouti to interview for a visa for his wife and passports for his
w           children.(Transcript of 2/12/19 Hearing ("Tr.") at 32.) Alrobye was a client

            of Attorney Goldberg at this time and attended the interview with her. At

            the interview, the consular officer "refused to take a look at" his application




            2 Plaintiffs also called Cordelia Gaupo. Gaupo was employed as an intern at the embassy in
            Djibouti. She was an Assistant in the visa section as well as the United States citizen
            services. While working at the embassy she witnessed CRBA interviews, passport
            application interviews, and visa interviews. However,the Government raised objections to
            her testimony as not being permitted by the State Department per Touhv and State
            Department regulations. See United States, ex rel. Touhv v. Ragen,340 U.S. 462,468(1951)
            (holding that it was lawful for "a subordinate of the Department of Justice to [refuse] to
            submit papers to the court in response to its subpoena duces tecum on the ground that the
            subordinate is prohibited from making such submission by his superior..."); 22 C.F.R.§
            172.9. Assuming arguendo that Touhv applied to an employee voluntarily testifying in Ms.
            Gaupo's situation, her testimony makes no difference to the outcome of the two instant
            motions. CT U.S. E.P.A. v. Gen. Elec. Co.,197 F.3d 592,597(2d Cir. 1999), opinion
            amended on reh'g, 212 F.3d 689(2d Cir. 2000)("Touhy merely dealt with the question of
            whether an employee, acting pursuant to the order of an agency decisionmaker could be
            held in contempt for failing to produce documents.").
                                                          8

    P-049
        materials, apparently believing Alrobye was engaged in passport fraud.(Tr.

        at 35.) Alrobye had an older passport previously confiscated by the State

        Department because it was damaged. He brought a copy of his old passport

        along with his new passport,that included a notation that his prior passport

        had been seized.(Tr. at 36-38.) Nevertheless,the officer found this suspicious

        and refused to consider his explanation and denied his application without

        full review.(Id.') Alrobye testified that the officer then stated that"all Yemini

        commit fraud." (Tr. at 44.) As a result of the denial, Mr. Alrobye's wife

        remained in Djibouti.(Tr. at 40.)

               Sami Munassar       ("Munassar") is a nonparty U.S. citizen who

        previously went to Embassy Djibouti to support his wife in her visa

        application. (Tr. at 53.) Munassar provided testimony consistent with the

        affidavit previously submitted in this case. (See Dkt. No. 25-1, Ex. G3.)

        Munassar testified that Defendant Officer Nolan was both rude to them in

        questioning the validity of their marriage and not proficient enough in

        Arabic to properly conduct his wife's interview. (Tr. at 55-57.) Nolan also

        questioned the authenticity of a certified copy of Munassar's Michigan birth

        certificate, before requesting to keep it. (Tr. at 58.) Munassar testified he did

        not want to give up the birth certificate but felt "nervous because the way

        [Nolan] treated [him] and talked down to [him]," so acquiesced. (Id.)


P-049
        Ultimately, Officer Nolan denied the visa but it was later approved and

        Munassar's wife joined him in the U.S.(Tr. at 63-64.)

              Saddam Ali Alradai (''Alradai'') is a U.S. citizen plaintiff in this case.

        Alradai testified that his wife and five children fled Yemen and live in

        Djibouti awaiting U.S. Passports. He scheduled a passport interview in order

        to bring them to the U.S. (Tr. at 95.) He further testified about the difficult

        conditions his family faces in Djibouti,including: high costs of living,lack of

        healthcare,extreme heat, and infections transmitted by mosquitos that three

        of his children had developed.(Tr. at 97-99.) Alradai explained that despite

        these difficult conditions, he decided the family should not attend their

        passport interview without a lawyer following the November Policy because

        of his fear that they would be treated unfairly and have their applications

        denied without a lawyer present. (Tr. at 100.) His fear is predicated on

        information shared in the Yemeni community regarding embassy interviews

        and the experience of Alradai's brother—a U.S. citizen who did not have a

        lawyer and was unable to obtain visas or passports for his children to come

        to the U.S. for four years.(Tr. at 104.)

               Houssein Ahmed ("Ahmed") is another U.S. citizen plaintiff in this

        case. He testified on direct that following the November Policy, he chose to

        set up and attend his son's passport interview without the presence of an
                                               10


P-049
        attorney and was approved without incident. (Tr. at 111-12.) He further

        testified that he would have preferred to have attended his appointment with

        his attorney but that the costs of financially supporting his family in Djibouti

        were so high, he was almost forced to sell his house and car to keep up the

        payments on their essential living costs. (Id.')

               Plaintiffs seek a preliminary injunction to enjoin the Government

        from restricting their right to counsel during U.S. passport and CRBA

        interviews. Plaintiffs initially challenged the November Policy for barring

        attorney attendance altogether but maintain that the updated policy fails to

        remedy the denial of their right to counsel. The Government argues that the

        motion for preliminary injunction is procedurally improper because it seeks

        the equivalent of the final judgment on the merits. The Government also

        makes several procedural arguments in both its opposition to the

        preliminary injunction and its motion to dismiss. The Government argues

        that the November Policy is now moot since it has been superseded by the

        February Policy, which it further argues cannot be litigated because it is not

        ripe. The Government also argues that the plaintiffs lack standing and have

        failed to state a claim.


               III.   DISCUSSION




                                               11


P-049
                   Before turning to the merits of the preliminary injunction, the Court

            must find it has jurisdiction. Am. Atheists, Inc. v. Port Auth. of N.Y. & N.T..

            760 F.3d 227, 237 n.ll (2d Cir. 2014). Because the government raises

            substantially similar jurisdictional arguments in its preliminary injunction

            opposition and motion to dismiss, the Court will address them

            simultaneously.

               A. Standing

                   ''Whether a claimant has standing is the threshold question in every

            federal case, determining the power of the court to entertain the suit." Fair

            Hous. in Huntington Comm. Inc. v. Town of Huntington. 316 F.3d 357,361

            (2d Cir. 2003). "If plaintiffs lack Article III standing, a court has no subject

            matter jurisdiction to hear their claim." Cent. States Se. & Sw. Areas Health

            & Welfare Fund v. Merck-Medco Managed Care, L.L.C., 433 F.3d 181,198

            (2d Cir. 2005). To establish Article III standing, Plaintiffs must demonstrate

            they "(1)suffered an injury in fact,(2)that is fairly traceable to the challenged

            conduct of the defendant,and (3)that is likely to be redressed by a favorable

            judicial decision." Spokeo,Inc. v. Robins,578 U.S. 1540(2016). An "injury in

            fact" is "an invasion of a legally protected interest which is (a) concrete and

            particularized and (b) actual or imminent, not conjectural or hypothetical."

w
                                                   12


    P-049
        Lujan V. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)(internal quotation

        marks,citations, and alterations omitted).

              The Government argues that the Plaintiffs lack standing because there

        has been no concrete injury in that ''[n]o plaintiff alleges that he attempted

        to appear for a passport or CRBA interview at Embassy Djibouti and was

        turned away because he wished to have counsel accompany him."(Dkt. No.

        30,at 13.)The Government argues that"[a]ny challenges allegedly stemming

        from their delayed departure from Djibouti are of their own making since

        they chose not to appear at appointments they scheduled in December and

        January." (Dkt. No. 30, at 3.) Further, the Goverrunent argues that the

        restrictions on the right to counsel were "well within the legal authority and

        discretion of the State Department to manage Consular appointments of

        passports." (Tr. at 197.) The Government is resolute that at Passport and

        CRBA adjudications there is absolutely no right to counsel, statutory or

        otherwise.(Dkt. No.40-1, at 2.)

           The parties' dispute over the Plaintiffs' right to counsel largely turns on

        the extent to which 5 U.S.C.§ 555(b) is applicable to the Embassy's passport

        and CRBA adjudications. The provision in dispute reads in relevant part:"A

        person compelled to appear in person before an agency or representative

        thereof is entitled to be accompanied, represented, and advised by counsel
                                             13

P-049
w



            or, if permitted by the agency, by other qualified representative../' 5 U.S.C.

            § 555(b). There is no dispute that a first-time passport applicant or parent of

            a CRBA applicant abroad "must appear at a US embassy or consulate." Dkt.

            No.57;see also 22 U.S.C.213("If the applicant has not previously been issued

            a United States passport, the application shall be duly verified by his oath

            before a person authorized and empowered by the Secretary of State to

            administer oaths."). Plaintiffs argue that "'must' is a compulsory word" and

            thereby this provision applies to them, a proposition the Government

            maintains "borders on the risible." (Dkt. No.30, at 17.) The Court finds that

            this sentence is not applicable to Plaintiffs.

                   The government is correct that, "[cjompelled" is a term of art

            connoting an obligatory,involuntary action, and its meaning for due process

            purposes is understood in the context of the Fifth Amendment's privilege

            against "compelled" self-incrimination." (Dkt. No.40-1, at 18.); see F.C.C. v.

            Schreiber,329 F.2d 517(9th Cir.1964)(holding "the word 'represented' must

            be read in light of the Due Process Clause of the Fifth Amendment..."). The

            legislative history also supports this reading.See S.Comm.on the Judiciary,

            79th Cong.,Note on Administrative Procedure Act(Comm.Print 1945)("The

            first sentence is a recognition that, in the administrative process, the benefit

            of counsel shall be accorded as of right just recognized by the Bill of Rights
                                                   14


    P-049
        in connection with the judicial process, and as proposed by the Attorney

        General's Committee..."). Plaintiffs cite no case in which the term

        "compelled" in 555(b) is understood outside of the context of a summons or

        subpoena. Ch Prof. Reactor Operator Soc'y v. NRG,939 F.2d 1047(D.C. Cir.

        1991); SEC V. Csapo,533 F.2d 7(D.C. Cir. 1976); Great Lakes Screw Corp. v.

        NLRB.409 F.2d 375 (7th Cir. 1969); Backer v. Comm'r of Int. Rev., 275 F.2d

        141 (5th Cir. 1960). The Court is unwilling to impute Plaintiffs' sweeping

        definition to the word "compelled" without any indication that this was

        Congress' intent.

                However, that is not fatal to Plaintiffs' claim. For purposes of

        conferring standing and stating a claim, this Court finds the second sentence

        in 555(b) dispositive:"A party is entitled to appear in person or by or with

        counsel or other duly qualified representative in an agency proceeding." 5

        U.S.C.§ 555(b). Given the broad definition of an "agency proceeding" under

        the Administrative Procedure Act, the Court finds that passport and CRBA

        interviews plainly qualify under this provision.^ 5 U.S.C. § 551(12). The


        3 An "agency proceeding" is defined to include an "adjudication" or "licensing." 5 USC §
        551(13). An adjudication is the formulation of an "order," which "means the whole or a part
        of a final disposition, whether affirmative, negative,injunctive, or declaratory in form,of an
        agency in a matter other than rule making but including licensing." 5 USC § 551 (6)-(7).
        "[Ljicensing includes agency process respecting the grant, renewal, denial, revocation,
        suspension, annulment, withdrawal, limitation, amendment, modification, or conditioning
        of a license," which is defined to include,"the whole or a part of an agency permit,certificate,
                                                      15


P-049
        Government has gone to great lengths to categorize passport and CRBA

        interviews as''highly informal window appointments" in order to argue that

        § 555(b) does not apply. (Dkt. No. 40-1, at 21.) Despite the informal

        procedures in question, the court finds that passport and CRBA interviews

        are agency adjudications, in that they issue "final disposition[s]...of an

        agency in a matter other than rule making but including licensing." 5 USC §

        551(6). Further supporting this reading is the Government's own language

        in regulations, official policy, and representations in the instant action. See,

        e.g., 22 CFR § 50.5 ("upon application...a consular officer...may accept and

        adjudicate the application for a consular report of birth abroad of a citizen of

        the USA.")(emphasis added); Dkt. No.40-4("Attendees may not interfere in

        any marmer with the consular officer's ability to conduct all inquiries and

        fact-finding necessary to exercise his or her responsibilities to adjudicate the

        application.")(emphasis added); Dkt. No.40-1, at Fn. 3("Meetings between

        passport/CRBA applicants...and the consular officers who adjudicate their

        applications...will be referred to interchangeably herein as CRBA and

        passport "appointments," "interviews," and "appointment interviews.")

        (emphasis added). Informality, in and of itself, is by no means an indication


        approval, registration, charter, membership, statutory exemption or other form of
        permission." 5 USC § 551 (8)-(9).
                                               16

P-049
        that 5 use § 555 does not apply, in fact the Supreme Court has indicated

        quite the opposite. See Pension Ben. Guar. Corp. v. LTV Corp.,496 US 633,

        655(1990)('The determination in this case...was lawfully made by informal

        adjudication, the minimal requirements for which are set forth in the APA,5

        U.S.C.§555...").

              Further supporting this reading is the legislative history of the APA,

        which shows exact agreement between the House and Senate regarding the

        meaning of this sentence. Compare H.R. Rep. No.1980,at 31-32(1946)('The

        word 'party' in the second sentence is to be understood as meaning any

        person showing the requisite interest in the matter,since the section applies

        in connection with the exercise of any agency authority whether or not

        formal proceedings are available.")(emphasis added), with S. Rep. No. 752,

        at 19(1945)("The word 'party' in the second sentence is to be understood as

        meaning any person showing the requisite interest in the matter, since the

        subsection applies in connection with the exercise of any agency authority

        whether or not formal proceedings are available.")(emphasis added).

              With this understanding. Plaintiffs were entitled, at the very least, to

        have their attorney appear with them for their interviews. Depriving them of

        this statutory right amounted to an "actual" and "concrete" "invasion of a

        legally protected interest" directly caused by the Government's November
                                             17

P-048
        policy. Lujan,504 U.S. at 560-61. Plaintiffs responded reasonably in refusing

        to attend scheduled interviews in which they would be denied a statutory

        right, especially considering the alleged mistreatment of Yemeni-born U.S.

        citizens at Embassy Sana'a and recent reports of misconduct at Embassy

        Djibouti.(See Dkt. No.1,at ^ 23-32,f 36-39.)Therefore,Plaintiffs suffered an

        injury in that they are U.S. Citizens and children of U.S. Citizens who were

        denied the fair opportunity as required by the APA to apply for passports

        and proof of citizenship, effectively stranding them outside of the United

        States in an unfamiliar third country. Plaintiffs additionally allege injuries in

        the form of denied access to medical care,^ lost wages, air travel, and room

        and board as a result of postponing their interviews.(Dkt. No.1, at ^ 23-24.)

                The fact that no plaintiff appeared for their scheduled interview

        following the posting of the November Policy is of no import. Courts have

        established that futile gestures will not be required to meet the requirements

        of standing.S^ Tackson-Bev v. Hanslmaier,115 F.3d 1091,1096(2d Cir.1997).

        Plaintiffs were not required to physically appear with counsel merely to test

        the clear language of an official Embassy Djibouti policy. See Williams v.

        Lambert 46 F.3d 1275,1280(2d Cir. 1995)(''Such a gesture, however would


        4 Resulting in the contraction of infectious diseases for one plaintiffs children (Tr. at 97-99)
        and a miscarriage for another plaintiff's wife.(Tr. at 40.)
                                                      18

P-049
        be a futile one, as her case would be dismissed summarily under the clear

        language of Section 516/'); Doe No. 1 v. Putnam Ctv., 344 F. Supp. 3d 518,

        534 (S.D.N.Y. 2018). Therefore, the Court finds that Plaintiffs,

        notwithstanding their decisions to skip their appointments, suffered a

        concrete and actual injury sufficient to confer standing.

               However,the Government rightly points out that numerous plaintiffs

        have applied for and received their passports or CRBA documents since this

        suit was filed. (Dkt. No. 40-1, at 14.) Plaintiffs recently submitted a status

        report listing the following 31 Plaintiffs to which this applies:

               E.A.; H.A.; A.A.(1); A.A.(2); N.A.; Y.S.(3); F.S. (2); T.S.; S.M.;
               F.M.; H.M.;D.M.; A.S.(1); R.S.(1); A.S.(2); R.S.(2); F.S.(1)W.S.;
               Z.A.; F.A.; M.A.; NASER, Najiba Musleh Mohamed; KASSIM,
               Reda Mohamed; KASSIM, Redwan Mohamed; YAHYA,Ejlal;
               YAHYA, Ghadah; SAIDI, Mosad; SEIDI, Jameelah Musad;
               HASSAN,Ali; ALBULKHAITI,Aida Mansour; and H.S.


        (Dkt. No. 64.) While these plaintiffs had standing at the outset of this case,

        the "case-or-controversy requirement subsists through all stages of federal

        judicial proceedings." Lewis v. Cont'l Bank Corp..494 U.S.472(1990). Today,

        these plaintiffs have no "personal stake in the outcome of the

        controversy...to justify the exercise of the court's remedial powers on [their]

        behalf." Warth v. Seldin,422 U.S. 490,498-99. While a favorable ruling to the

        remaining plaintiffs may ensure their statutory right to appear with counsel
                                               19

P-049
        is respected, there is no relief whatsoever that the Court could provide to

        these 31 plaintiffs now that they have their documents and are presumably

        in the United States or admissible thereto. As a result, the above listed 31

        plaintiffs no longer have standing and they are dismissed as parties.^

           B. Mootness


               The Government argues that this case is moot because it has ceased

        the allegedly illegal activity. However,"courts will find a case moot after a

        defendant voluntarily discontinues challenged conduct only if (1) it can be

        said with assurance that'there is no reasonable expectation' that the alleged

        violation will recur and (2) interim relief or events have completely and

        irrevocably eradicated the effects of the alleged violation." Am.Freedom Def.

        Initiative v. Metro. Transp. Auth., 815 F.3d 105,109(2d Cir. 2016)(internal

        quotations omitted). "A defendant claiming that its voluntary compliance

        moots a case bears the formidable burden of showing that it is absolutelv

        clear the allegedly wrongful behavior could not reasonably be expected to

        recur." Mhany Management,Inc v. Countv of Nassau,819 F.3d 581 (2d Cir.

        2016)(emphasis in original)(internal quotations and citations omitted).




        5 To the extent that any other plaintiffs receive their passports and/or CRBA documents,
        the government may file a motion attesting to that, to which Plaintiffs can respond.
                                                   20

P-049
               Here, the Court finds the Government has not met its "formidable

        burden" of showing it is"absolutely clear" that it will not again bar attorneys

        from attendings passport or CRBA interviews.(Id.^ While certainly true that

        when, "the defendant is a government entity, some deference must be

        accorded to...representations that certain conduct has been discontinued,

        some deference does not equal unquestioned acceptance." (Id.) (internal

        quotatioris marks and citations omitted). In a matter of months,the Embassy

        policy regarding attorney representation at passport and CRBA interviews

        changed twice. Prior to Defendant Kennington's tenure as Section Chief,
w       attorney representation was permitted. Then, the November Policy wholly

        barred attorney presence at interviews (Dkt. No. 30-1, ^ 18.) Then, the

        February Policy permitted limited attorney representation. Then, the

        February Policy was superseded by an April 17, 2019 notice, which applied

        the February Policy worldwide.

               Here, like in Mhanv,"suspicious timing and circumstances pervade

        the," Government's actions, which "appear to track the development of this

        litigation." Mhanv,819 F.3d at 604. Furthermore,the Government continues

        to insist that no right to counsel exists in these adjudications whatsoever

        because 5 U.S.C.§555(b)does not apply.(See,e.g.,Tr. at 22.)It can be inferred

\i,i^   from these representations that the Government believes it has the legal
                                              21
        authority to reinstate the November Policy as it wishes. Further adding to

        the concern over the return to the November Policy is an affidavit by

        Attorney Mehgan Gallagher stating that she was barred from entering

        Embassy Djibouti to attend client interviews since the February Policy

        superseded the November Policy.^ (Dkt. No. 57-1, Ex. B.) Given the rapid

        rescissions and adoptions of new policies,the curious timing of the February

        policy change,the Government's insistence on its legal authority to reinstate

        the November policy,and actual refusal of attorney attendance at interviews

        since the new policy went into effect, the Court is not convinced the same

        conduct will not occur and thus cannot apply the same deference to

        representations by the Government as would otherwise by typical.



        6 The Government moved to strike this affidavit for violating the advocate-witness rule.
        The court finds that the underlying premise of the advocate-witness rule is not applicable
        to this affidavit. The cases cited by the Government in support of this position concern
        attorneys testifying before juries at trials in which they were also the trying the case. See
        United States v. Alu.246 F.2d 29,33(2d Cir. 1957); Ramev v. Dist. 141.Inf1 Ass'n of
        Machinists & Aerospace Workers,378 F.3d 269,282-83(2d Cir. 2004; United States v.
        Gasperini, No.16-CR-441(NGG),2017 WL 3115706, at *3(E.D.N.Y. July 20,2017); United
        States V. Bin Laden.91 F. Supp. 2d 600,622-23(S.D.N.Y. 2000). This is because the concerns
        that give rise to the advocate-witness rule are applicable only before a jury. See Murrav v.
        Metropolitan Life Ins. Co..583 F.3d 173,178(2d Cir. 2009). The Governments' motion to
        strike is denied as to Exhibits A and B. With regard to the remaining Exhibits, it is granted.
        Exhibit C is stricken as the decision in Omar v. Kerrv. No. 15-1760-JSC(N.D. Cal. Feb. 16,
        2016) was "vacated in full." Omar v. Pompeo,2018 WL 4191416(Aug.16,2018). Exhibit D
        is stricken as it appears to contain no relevant information. If Plaintiffs wish to properly
        submit the interrogation at a later date, they cam attempt to do so. Exhibit E was deemed
        inadmissible at the February 12th hearing and Exhibits F and G are redimdant as they
        were already submitted and accepted by this court as exhibits in Plaintiffs' Motion for
        Preliminary Injunction.(Dkt. 25-1 at Ex. G2,G6).
                                                     22

P-049
              Furthermore,the''interim relief[offered by the new State Department

        policy has not] completely and irrevocably eradicated the effects of the

        [November Policy].". See Am.Freedom Def. Initiative^ 815 F.3d at 109. While

        the February Policy does allow attorneys to attend their clients' interviews,

        it by no means restores the role of attorneys to Embassy Djibouti's pre-

        November modus operandi as Plaintiffs request. Currently, attorneys may

        not object or engage in any legal argumentation before the consular officer,

        they may not clarify, summarize, or respond to any of the consular's

        questions, the applicant cannot seek guidance from his/her attorney during

        the interview, attorneys may not bring interpreters for their own or their

        clients' understanding,amongst other restrictions.(See Dkt. No.30-2.) These

        restrictions may ultimately be within the Government's authority, but the

        Court has yet to make thatfinding. For the foregoing reasons,the Courtfinds

        that the issue of the November policy is not moot and the issue of whether

        the February Policy has remedied the November restriction of counsel is ripe.

            C. The Preliminary Injunction

               As an initial matter, the Government argues that the preliminary

        injunction is "procedurally improper because it seeks the equivalent of final

        judgment on the merits." (Dkt. No. 30 at 8.) Assuming the Government's

        contention that Plaintiffs are seeking the equivalent of final judgments is
                                             23

P-049
            true, this argument still fails. A preliminary injunction is ''always

            appropriate to grant intermediate relief of the same character as that which

            may be granted finally." Grupo Mexicano de Desarrollo S.A. v. All. Bond

            Fund,Inc.,527 U.S.308,326(1999)(internal quotations omitted).The fact that

            "a plaintiff would get no additional relief if he prevailed at the trial on the

            merits should not deprive him of [injunctive relief.]" Tom Dohertv Assocs.,

            Inc. V. Saban Entm't, Inc., 60 F.3d 27, 34 (2d Cir. 1995)(internal quotations

            omitted). Therefore this argument is without merit.

                   Preliminary injunctions are appropriate "when the party seeking the
w           injunction demonstrates(1)that he or she will suffer irreparable harm absent

            injunctive relief, and (2) either (a) that he or she is likely to succeed on the

            merits, or(b) that there are sufficiently serious questions going to the merits

            to make them a fair ground for litigation, and that the balance of hardships

            tips decidedly in favor of the moving party." Moore v. Consol. Edison Co. of

            New York, 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks

            omitted). An injunction that changes the status quo and commands a positive

            act requires a "clear showing that the moving party is entitled to the relief

            requested,or where extreme or very serious damage will result from a denial

            of preliminary relief." Tom Dohertv Assocs., 60 F.3d at 34. The parties


                                                  24

    P-049
        disagree as to whether this heightened standard applies, but as the motion

        fails under the lesser standard, the Court need not address this issue.

               The crux of Plaintiffs' request is that that they seek to enjoin Embassy

        Djibouti from restricting the right to counsel in any way inconsistent with

        the practice at Embassy Djibouti prior to the November Policy. To succeed

        on their motion for a preliminary injunction,they mustfirst show that absent

        the injunction, they will suffer irreparable harm. Bell & Howell Mamiya Co.

        V. Masel Supply Co.,719 F.2d 42,45(2d Cir. 1983). Plaintiffs fail to do so.

               The harm suffered "must be so imminent as to be irreparable if a court

        waits until the end of trial to resolve the harm." Rodriguez ex rel. Rodriguez

        V. DeBuono, 175 F.3d 227, 235 (2d Cir. 1999). It must be a

        "continuing harm which cannot be adequately redressed by final relief on

        the merits" and for which "money damages caimot provide adequate

        compensation." Kamerling v. Massanari. 295 F.3d 206, 214 (2d Cir. 2002)

        (internal quotations omitted). Plaintiffs allege a risk of future psychological

        harm stemming from verbal abuse by Consular Officers as well as monetary,

        educational, and health harms stemming from being denied U.S. passports

        and CRBAs while they remain in Djibouti without proper domiciles,family




                                              25

P-049
        ties, or sense of security/ (Dkt. No. 31, at 18-20.) These alleged harms are

        speculative and furthermore, the requested preliminary injunction is not

        likely to prevent them.

                Most importantly,attorneys are no longer barred from attending their

        clients' CRBA or Passport interviews pursuant to the current State

        Department policy. As Plaintiffs' counsel has suggested, extreme

        mistreatment by Consular Officers is far less likely to occur in the presence

        of an attorney. (Dkt. No. 31 at 22.) Additionally, Consular Officer Godbey,

        who is alleged to have committed the bulk of misconduct, is no longer

        stationed at Embassy Djibouti.(Dkt. No.40-1 at 20-21.)

                The Government has taken other corrective action which reduces the

        likelihood that Plaintiffs will experience the alleged harms during and as a

        result of passport and CRBA interviews. Since the February Policy went into

        effect, at least30 plaintiffs in this case have had passport or CRBA interviews.




        7 Plaintiffs also allege they are at imminent risk of being "trapped [in] a room,interrogated
        for hours, deprived [of]food and water," absent their requested injunction.(Dkt. No. If 31
        at 20.)Plaintiffs suggest that this conduct, previously documented in Embassy Sana'a prior
        to 2015,is at imminent risk of repetition,"given the armexed accounts of mistreatment by
        U.S. Embassy officials in Djibouti since Defendant Kennington recently assumed
        leadership." (Id.) This logical leap by Plaintiffs is, by definition,speculative. No doubt,the
        conduct of certain Embassy Djibouti officials alleged by Plaintiffs is unprofessional and in
        some instances reprehensible. However,it does not demonstrate that Plaintiffs are at
        imminent risk of custodial interrogation against their will and the denial of basic
        sustenance.


                                                     26

P-040
        (Dkt. No.54 at 5.) It appears there were no instances of misconduct or verbal

        abuse in any of these interviews, and only one person was denied the

        documents they sought for a seemingly legitimate reason.(Dkt. No. 54-13.)

        Further underlining this point. Deputy Assistant Secretary King noted that

        "even if a passport or CRBA application is denied or a consular officer

        terminates the interview, it is without prejudice to the applicant applying

        again thereafter."(Dkt. No.30-1, K 31.) Just as the government modified the

        policy during the pendency of this action,it also shifted staff,installing a new

        consular officer whose comportment does not trouble Plaintiffs.(Dkt. No.54

        at 22.) Plaintiffs' counsel suggests that this officer was brought in to give

        "very special treatment" to these plaintiffs and "make sure [her] cases went

        away."(Dkt. No.54 at 22-23.) Whatever the merits of this allegation, the fact

        remains for the purposes of issuing a preliminary injunction. Plaintiffs have

        not met their burden because the likelihood of irreparable harm to Plaintiffs

        absent the requested injunction appears to be minimal.

            D. Failure to State a Claim


            The Government has moved to dismiss Plaintiffs' complaint for failure to

        state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

        Procedure. To survive a motion to dismiss, a complaint must contain

        "enough facts to state a claim to relief that is plausible on its face." Bell Atl.
                                               27

P-049
        Corp. V. Twomblv. 550 U.S. 544, 570 (2007). In ruling on this motion, this

        Court,"must accept as true all of the factual allegations contained in the

        complaint."(Id. at 572)

           i.     Count One:Bivens


           While Plaintiffs' Prayers for Relief do not contain a specific claim for

        monetary damages, they bring Count One against Defendants Kennington

        and Godbey pursuant to Bivens v. Six Unknown Named Agents of the

        Federal Bureau of Narcotics, 403 U.S. 388 (1971). Even assuming Plaintiffs'

        denial of counsel amounted to a constitutional violation, the Bivens claim is

        dismissed. The Supreme Court recently,"set out a rigorous two-step inquiry

        for courts to determine whether to imply a Bivens cause of action." Sanford

        V. Bruno.2018 WL 2198759,at*5(E.D.N.Y.2018)(citing Zielar v. Abbasb 137

        S. Ct. 1843 (2017)). First, "the court must determine whether a plaintiff's

        claims arise in a new Bivens context."(Id.) If so,"the court asks'whether any

        alternative, existing process for protecting the interest amounts to a

        convincing reason for the Judicial Branch to refrain from providing a new

        and freestanding remedy in damages.'"(Id.l(quoting Wilkie v. Robbins.551

        U.S. 537,550 (2007). In setting this new standard, the Supreme Court stated

        that "expanding the Bivens remedy is now a disfavored judicial activity."

        Abbasi.137 S. Ct. at 1857.

                                             28

P-(M9
               The facts of this case bear no resemblance to previously recognized

            Bivens claims. See Bivens. 403 U.S. 388 (finding an implied cause of action

            based on the Fourth Amendment for damages to compensate an injury

            stemming from a search and seizure injury); Davis v. Passman,442 U.S. 228

            (1979)(finding an implied cause of action based on the Fifth Amendment

            Due Process Clause for damages as a result of gender discrimination);

            Carlson v. Green,446 U.S.14(1980)(finding an implied cause of action based

            on the Eighth Amendment for damages as a result of failing to treat a

            prisoner's asthma). In the present case,the alleged constitutional violation is

            a denial of the right to counsel in passport and CRBA interviews based on

            Embassy Djibouti's official policy, and not the rogue unlawful actions of

            individual actors. As evidenced by the instant action. Plaintiffs are able to

            adequately protect this interest by seeking injunctive relief outside of the

            Bivens context. Therefore, this court will not create "a new and freestanding

            remedy in damages." Robbins, 551 U.S. at 550. Even accepting all factual

            allegations in the Complaint as true. Plaintiffs have failed to state a

            cognizable Bivens claim,and it is dismissed.

               11.    Count Two: Violation of Plaintiffs' Statutory Right to Counsel

               The Government largely bases its motion to dismiss on its position that,

            "there is no constitutional or statutory right to counsel at[passport or CRBA
w
                                                  29

    P-049
        interviews]/' (Dkt. No. 40-1 at 17.) As explained supra. Section III(A),

        altogether barring attorney presence at passport and CRBA interviews was

        a violation of Plaintiffs' statutory right to,"appear...by or with coimsel...in

        an agency proceeding." 5 U.S.C. § 555(b). Therefore, the Government's

        motion to dismiss is denied as to Count Two.See Ashcroft v. Iqbal,556 U.S.

        662,678(2009).

           ill.      Count Three: Violation of Plaintiffs' Fifth Amendment Due
                     Process Right to Counsel

                  Plaintiffs further claim that the November Policy violated a right to

        counsel rooted in the Fifth Amendment's Due Process Clause.(Dkt. No. 1,

           78-110.) "Procedural due process imposes constraints on governmental

        decisions which deprive individuals of "liberty" or "property" interests

        within the meaning of the Due Process Clause of the Fifth or Fourteenth

        Amendment." Mathews v. Eldridge, 424 U.S. 319 (1976). "[D]ue process is

        flexible and calls for such procedural protections as the particular situation

        demands." Morrissev v. Brewer. 408 U.S. 471, 481 (1972). In determining

        what due process requires the court considers:

                  First, the private interest that will be affected by the official
                  action; second, the risk of an erroneous deprivation of such
                  interest through the procedures used, and the probable value, if
                  any, of additional or substitute procedural safeguards; and
                  finally, the Government's interest, including the function

                                                30

P-049
w


                  involved and the fiscal and adnunistrative burdens that the
                   additional or substitute procedural requirement would entail.

            Mathews, 424 U.S. at 335. At this early stage, the Court need only decide

            whether, accepting all factual allegations as true, the November policy

            violated Plaintiffs' rights to due process.

               The Government argues that this claim should be dismissed because the

            Supreme Court "held long ago...that there is no constitutional right to

            counsel in non-adjudicatory fact-finding inquiry conducted by a federal

            agency."(Dkt. No.40-1 at 17.)(citing Harmah v. Larche,363 U.S.420,442-43,

            446 (1960); In re Groban. 352 U.S. 330, 332 (1957).). Because passport and
w
            CRBA interviews are agency adjudications and not merely fact-finding

            inquiries, these authorities are not controlling. While generally informal,

            passport and CRBA interviews abroad are adjudications with vast

            implications on individual liberty interests and thereby require due process.

            Kent V. Dulles. 357 U.S. 116,125 (1958)("The right to travel is a part of the

            'liberty' of which the citizen cannot be deprived without the due process of

            law under the Fifth Amendment.").

               Nor is Wasson v. Trowbridge controlling. 382 F.2d 807(2d Cir. 1967). In

            that case, the Second Circuit ruled that counsel was not a required in a

            Marine cadet expulsion hearing as an"ingredient of fairness" because "other

                                                   31

    P-049
w



            aspects of the hearing taken as a whole [were] fair/' (Id. at 812). The court

            placed great significance on the fact that,"the military has been permitted

            greater freedom to fashion its disciplinary procedures than the civilian

            authorities," and considered the fact that the plaintiff was "mature and

            educated" as an ingredient of fairness. (Id.) Applicants applying for

            passports and/or CRBAs abroad, on the other hand, are often illiterate and

            unable to speak to English. (Dkt. No. 1 at f 25.) In addition, the private

            interest at stake is considerably greater in passport and CRBA interviews

            abroad.


               The private interest of Plaintiffs in the correct outcome of passport and

            CRBA interviews cannot be overstated—contrary to the Government's

            repeated characterizations, this is not akin to an appointment at the DMV.

            Wrongfully withholding a passport from a U.S. citizen domesticallv is a

            grave deprivation of constitutional rights. See Kent, 357 U.S. 116,129 ("the

            right of exit is a personal right included within the word 'liberty' as used in

            the Fifth Amendment."). Denying a passport to a U.S. citizen abroad is far

            more serious as it strands the individual outside the country and effectively

            deprives them of their most basic "right to have rights." Trop v. Dulles, 356

            U.S. 86 (1958). Doing so is tantamount to denationalization, a punishment

            that the Supreme Court has ruled "more primitive than torture." Trop,356
                                                  32

    P-049
        U.S. at 101. Therefore,it is paramount that passport and CRBA interviews be

        performed in a way that minimizes the risk of erroneous adjudications.

           Without deciding the full constitutional requirements of passport and

        CRBA interviews, the Court finds that the Governments' policy barring

        attorneys entirely from attending passport and CRBA interviews violates

        due process. While allowing the mere presence of retained counsel at these

        interviews creates only a minimal administrative burden on the

        Government, their presence offers an important safeguard against potential

        abuses of governmental power and procedural errors. While this Court

        recognizes that most State Department employees carry out their duties with

        professionalism and due regard for the rights of U.S. citizens, documented

        misconduct at Embassy Sana'a and the instant action clearly demonstrate the

        need for such a safeguard.

           Therefore, the Court finds that the Government's Motion to Dismiss is

        denied as to Count Three.


           iv.    Counts Four through Six:the remaining Constitutional claims

           The remaining constitutional right to counsel claims have been

        considered by this Court and are without merit. Plaintiffs' theories of a right

        to counsel at passport and CRBA interviews based in Substantive Due

        Process,Equal Protection,and the Ninth Amendment are without precedent,
                                              33

P-049
        lack a cogent legal theory, and in some instances lack any legal citation

        whatsoever. The harm Plaintiffs allege stem not from the denial of passports

        or CRBAs,as no Plaintiff alleged such harms,but rather the process in which

        they seek these documents. For those reasons, the Fifth Amendment's Due

        Process Clause is the only proper Constitutional claim raised by Plaintiffs.

        As such. Counts Four through Six are dismissed.

              IV.    Conclusion


              For the foregoing reasons. Plaintiffs' motion for a preliminary

        injunction is denied and the government's motion to dismiss is denied as to

        Counts Two and Three and granted as to Counts One,and Four through Six.



        SO ORDERED.



        Dated: January 8,2020
        Brooklyn, NY                                         75
                                                   St^lihg^ohnson,Jn, U.S.D.J.




                                             34

P-049
